                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

LEONARD CHOCHOLEK, an
individual,

              Plaintiff,

vs.                                              CASE NO.: 2:21-cv-00586-JLB-MRM

WESTERN FLORIDA LIGHTING,
INC., a Florida profit corporation, and
TIMOTHY GREENE, an individual,

              Defendants.


                           NOTICE OF A RELATED ACTION 1

       Under Local Rule 1.07(c), “lead counsel has a continuing duty to notify the

judge of a related action pending in the Middle District or elsewhere.” But for

removal cases, the parties need not identify the original state-court proceeding in

this Notice. Notwithstanding the instruction in the Uniform Case Management

Report, a Notice of Related Action must be filed in all cases in the Fort Myers

Division, even if no related action exists.

       Counsel and unrepresented parties must also inform the Court about any

related cases previously filed with any court or administrative agency. And counsel

and unrepresented parties have a continuing duty to promptly inform the Court of

any newly filed similar or successive cases by filing an Amended Notice.


1
 When filing via CM/ECF, use the “Notice of a Related Action” event under Civil Events-Other
Filings-Notices.
      I certify that the above-captioned case:

  ☐     IS related to pending or closed civil or criminal case(s) previously filed in
        this Court, or any other federal or state court, or administrative agency as
        indicated below:
        Click or tap here to enter text.
        Click or tap here to enter text.



        IS NOT related to any pending or closed civil or criminal case filed with
  X     this Court, or any other federal or state court, or administrative agency.
        Click or tap here to enter text.
        Click or tap here to enter text.



                                           s/ Bradley P. Rothman
                                           Bradley P. Rothman, Esq.
                                           Florida Bar No. 0677345
                                           brothman@weldonrothman.com
                                           WELDON & ROTHMAN, PL
                                           2548 Northbrooke Plaza Drive
                                           Naples, Florida 34119
                                           Tel: (239) 262-2141
                                           Fax: (239) 262-2342
                                           Counsel for Plaintiff

August 10, 2021




                                             2
